     Case 2:09-cr-00116-RHW       ECF No. 244    filed 08/18/20   PageID.1316 Page 1 of 8




 1

 2
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
 3                                                                    EASTERN DISTRICT OF WASHINGTON



                                                                       Aug 18, 2020
 4
                                                                           SEAN F. MCAVOY, CLERK

                          UNITED STATES DISTRICT COURT
 5                       EASTERN DISTRICT OF WASHINGTON
 6
       UNITED STATES OF AMERICA,
 7                                                   No. 2:09-CR-00116-RHW-1
                Plaintiff,
 8
                v.                                   ORDER GRANTING
 9                                                   DEFENDANT’S MOTION FOR A
       EDDIE RAY HALL,                               SENTENCE REDUCTION
10
                Defendant.                           **UNITED STATES MARSHAL
11                                                   ACTION REQUIRED**
12          Before the Court is Defendant’s Motion to Reduce Sentence. ECF No. 228.

13   The Court has considered Defendant’s motion, the Government’s response,

14   Defendant’s reply, the letter from the U.S. Probation Office for the District of

15   Montana outlining the results of its investigation into Defendant’s proposed release

16   plan, the parties’ statements at the hearing, and the earlier filings in the case. Being

17   fully informed, the Court finds that Defendant’s motion should be GRANTED and

18   his sentence should be reduced to a term of time served.

19   ///

20   ///


           ORDER GRANTING DEFENDANT’S MOTION FOR A SENTENCE
                            REDUCTION ~ 1
     Case 2:09-cr-00116-RHW      ECF No. 244    filed 08/18/20   PageID.1317 Page 2 of 8




 1                                   I.     Background

 2         In August 2009, the Government filed an eight-count indictment charging

 3   Defendant and a co-conspirator with various drug trafficking offenses. ECF No. 3.

 4   Defendant later entered a plea of guilty to count five of the indictment, which

 5   charged him with Distribution of 50 Grams or More of a Substance Containing 5

 6   Grams or More of Actual Methamphetamine, in violation of 21 U.S.C. § 841(a)(1).

 7   ECF Nos. 123, 125.

 8         At the sentencing hearing, the Court emphasized Defendant’s egregious

 9   criminal history and noted that his repeated burglaries and flights from custody and

10   crime scenes created serious risk of injury to others. ECF No. 161 at 37. Citing

11   Defendant’s dangerousness and the need to protect the public, the Court sentenced

12   Defendant to 195 months’ imprisonment and 5 years’ supervised release. ECF No.

13   146. Defendant has subsequently filed several motions to reduce his sentence. ECF

14   Nos. 185, 189, 214. In denying these, the Court found that Defendant continued to

15   pose a threat to public safety. ECF Nos. 195 at 7-8, 217 at 6.

16         Defendant is scheduled to be released from custody in February 2022 and

17   will be eligible for home confinement in September 2021. ECF No. 228 at 3.

18                                    II.    Discussion

19         Defendant argues that the conditions of his incarceration at FCI Milan place

20   him at a high risk of contracting—and of having a greater reaction to infection


         ORDER GRANTING DEFENDANT’S MOTION FOR A SENTENCE
                          REDUCTION ~ 2
     Case 2:09-cr-00116-RHW       ECF No. 244    filed 08/18/20   PageID.1318 Page 3 of 8




 1   from—the SARS-CoV-2 virus because of his existing medical conditions

 2   (including hepatitis C, chronic kidney disease, and not having a spleen or most of

 3   his bowels) and the alleged inability of prison staff to handle the outbreak. See

 4   ECF No. 228. Defendant asks the Court to reduce his term of imprisonment from

 5   195 months to time served and impose home confinement as an additional

 6   condition of supervised release. See ECF No. 237 at 15 (requesting “release to

 7   home confinement under the watchful eye of Probation.”). He intends to live with

 8   his cousin in Hungry Horse, Montana. Id. at 6. Per the Court’s request, the U.S.

 9   Probation Office for the District of Montana has investigated Defendant’s

10   proposed release plan and determined that it is suitable. ECF No. 241.

11         The Government acknowledges that Defendant has already served most of

12   his sentence and that his medical conditions put him at a high risk for

13   complications if he is exposed to the virus. ECF No. 234 at 1-2. Nevertheless, the

14   Government argues that Defendant still poses a danger to the community and asks

15   the Court to deny his motion on that basis. Id. at 2, 17.

16         The “compassionate release” statute authorizes district courts to reduce an

17   incarcerated person’s term of imprisonment if, after considering the 18 U.S.C. §

18   3553(a) factors, it finds that (1) “extraordinary and compelling reasons warrant

19

20


         ORDER GRANTING DEFENDANT’S MOTION FOR A SENTENCE
                          REDUCTION ~ 3
     Case 2:09-cr-00116-RHW           ECF No. 244      filed 08/18/20     PageID.1319 Page 4 of 8




 1   such a reduction,” and (2) “such a reduction is consistent with applicable policy

 2   statements issued by the Sentencing Commission.” 1 18 U.S.C. § 3582(c)(1)(A).

 3          The statute does not define what constitutes “extraordinary and compelling”

 4   reasons, but instead directs the Commission to promulgate “the criteria to be

 5   applied and a list of specific examples.” 28 U.S.C. § 994(t). In its sentence

 6   reduction policy statement, the Commission outlines three specific categories of

 7   circumstances that constitute “extraordinary and compelling” for a sentence

 8   reduction: (1) a serious medical condition that is terminal or substantially

 9   diminishes the inmate’s ability to provide self-care, (2) a combination of old age

10   and a serious medical condition, and (3) family circumstances under which the

11   prisoner is the only caregiver for a dependent child or incapacitated spouse.

12   U.S.S.G. §1B1.13 cmt. n.1(A)-(C). The Commission also included a catch-all

13   provision providing for compassionate release when “there exists in the

14   defendant’s case an extraordinary and compelling reason other than, or in

15

16          1
               Prior to the First Step Act of 2018, only the Bureau of Prisons could file a motion for
     compassionate release. United States v. Thomas, 570 F. Supp. 2d 202, 203 (D. P.R. 2007); see
17   also U.S.S.G. §1B1.13 cmt. n.4. A prisoner could not initiate the compassionate release process.
     Thomas, 570 F. Supp. 2d at 203. Thus, if the BOP refused to file a motion for compassionate
18   release, the prisoner had no ability to challenge that decision in court. Id. The First Step Act of
     2018 changed this. Now, for the first time, prisoners are permitted to bring a motion directly to
19   the district court after either (1) exhausting administrative remedies with BOP or (2) having a
     compassionate release motion pending before the BOP for at least 30 days without receiving an
     answer. See First Step Act of 2018, Pub. L. No. 115- 391, 132 Stat. 5194, 115th Cong., §
20   603(b)(1) (2018); United States v. Brown, 411 F. Supp. 3d 446, 448 (S.D. Iowa 2019). The
     parties agree that Defendant meets this requirement here.

         ORDER GRANTING DEFENDANT’S MOTION FOR A SENTENCE
                          REDUCTION ~ 4
     Case 2:09-cr-00116-RHW         ECF No. 244       filed 08/18/20   PageID.1320 Page 5 of 8




 1   combination with, the [other enumerated] reasons.”2 U.S.S.G. §1B1.13 cmt.

 2   n.1(D). Defendant asks that the Court analyze his motion under this catch-all

 3   provision—“other reasons” that are “extraordinary and compelling.”

 4          The Sentencing Commission’s policy statement additionally requires that

 5   “the defendant is not a danger to the safety of any other person or to the

 6   community, as provided in [the Bail Reform Act’s standards applicable to pretrial

 7   detention].” U.S.S.G. § 1B1.13(2); see United States v. Brown, 411 F. Supp. 3d

 8   446, 448 (S.D. Iowa 2019); United States v. Cantu, 423 F. Supp. 3d 345, 353 (S.D.

 9   Tex. 2019).

10          The risks posed by the COVID-19 pandemic, standing alone, do not

11   constitute “extraordinary and compelling” reasons for compassionate release,

12   absent additional factors such as advanced age or serious underlying health

13   conditions that place a prisoner at greater risk of negative complications from the

14   disease. United States v. Betrand, 2020 WL 4004031, at *3 (S.D.N.Y. 2020).

15   Rather, compassionate release motions amid the COVID-19 pandemic require a

16          2
               The catch-all provision still states that these “other reasons” shall be only those
     “determined by the Director of the Bureau of Prisons.” U.S.S.G. §1B1.13 cmt. n.1(D). This is
17   because the Sentencing Commission never amended the Guidelines following the First Step Act
     (and cannot do so until it again has four voting commissioners). See United States v. Rodriguez,
18   424 F. Supp. 3d 674, 681 (N.D. Cal. 2019). Nevertheless, courts have generally concluded that
     they may determine for themselves whether “other reasons” exist under the catch-all provision to
19   justify compassionate release. See id. at 681-82 (collecting cases); see also United States v.
     Cantu, 423 F. Supp. 3d 345, 349-352 (S.D. Tex. 2019); United States v. Brown, 411 F. Supp. 3d
     446, 449 (S.D. Iowa 2019). The result “is that the district court can consider anything—or at
20   least anything the BOP could have considered—when assessing a defendant’s motion.” Brown,
     411 F. Supp. 3d at 450.

         ORDER GRANTING DEFENDANT’S MOTION FOR A SENTENCE
                          REDUCTION ~ 5
     Case 2:09-cr-00116-RHW        ECF No. 244     filed 08/18/20   PageID.1321 Page 6 of 8




 1   fact-intensive inquiry, taking into account the unique circumstances of each

 2   individual defendant. Id. Courts consider factors such as (1) the age of the prisoner,

 3   (2) the severity and documented history of his or her health conditions, as well as

 4   the defendant’s history of managing those conditions in prison, (3) the proliferation

 5   and status of infections in the specific prison facility, (4) the proportion of the term

 6   of incarceration that has already been served, and (5) the sentencing factors in 18

 7   U.S.C. § 3553(a), with particular emphasis on the seriousness of the offense, the

 8   deterrent effect of the punishment, and the need to protect the public. Id.

 9          The parties agree that the second and fourth factors—Defendant’s

10   undisputed medical issues and the short amount of time remaining on his custodial

11   sentence—weigh in favor of granting his motion. The central issue is therefore

12   whether Defendant presents “a danger to the safety of any other person or to the

13   community.” U.S.S.G. § 1B1.13(2).

14          The Court finds that Defendant’s advancing age (he is now 56 years old), the

15   length of time he has spent in prison, and the nature of his severe health conditions

16   all indicate that he will likely be able to transition to living safely in the

17   community. The Court also finds that Defendant’s decision to isolate himself in

18   rural Montana shows a desire to separate himself from his past influences.

19          Moreover, as Defendant himself acknowledges, if he “falls back to his old

20   ways and violates his supervised release, this Court will be within its power to


         ORDER GRANTING DEFENDANT’S MOTION FOR A SENTENCE
                          REDUCTION ~ 6
     Case 2:09-cr-00116-RHW      ECF No. 244    filed 08/18/20   PageID.1322 Page 7 of 8




 1   resentence him to more time than he currently has remaining on his sentence.”

 2   ECF No. 237 at 15. The Court notes that it has authority to revoke Defendant’s

 3   term of supervised release on the grounds that he is a continued danger to public

 4   safety. See 18 U.S.C. § 3583(e) (a revocation sentence may be predicated on the

 5   need “to protect the public from further crimes of the defendant,” incorporating 18

 6   U.S.C. § 3553(a)(2)(C)); United States v. Wong, 687 F. App’x 593, 595 (9th Cir.

 7   2017) (“The district court expressly considered . . . the “need for deterrence,” and

 8   the “need to protect the public from this defendant,” all of which are permissible

 9   factors for a court to consider when sentencing a defendant following the

10   revocation of a term of supervised release.”); United States v. Ibarra-Murietta, 539

11   F. App’x 716 (9th Cir. 2013) (same).

12         Pursuant to the Court’s request in its July 23, 2020 order, ECF No. 239, the

13   Bureau of Prisons has been quarantining Defendant for the last 24 days. Defendant

14   has also been tested twice for the SARS-CoV-2 virus, both of which were negative.

15         Accordingly, IT IS HEREBY ORDERED:

16         1.     Defendant’s Motion to Reduce Sentence, ECF No. 228, is

17   GRANTED.

18         2.     Defendant’s term of imprisonment is REDUCED from 195 months to

19   TIME SERVED. The U.S. Marshal and the U.S. Bureau of Prisons shall prepare

20   Defendant for his immediate release from custody.


         ORDER GRANTING DEFENDANT’S MOTION FOR A SENTENCE
                          REDUCTION ~ 7
     Case 2:09-cr-00116-RHW        ECF No. 244     filed 08/18/20   PageID.1323 Page 8 of 8




 1            3.    Defendant will reside in Hungry Horse, Montana and will be

 2   supervised by the U.S. Probation Office for the District of Montana. However, the

 3   Court will RETAIN JURISDICTION over this case.

 4            4.    In light of the difficulties associated with location monitoring, the

 5   Court will not impose home detention as an additional condition of supervision at

 6   this juncture. However, Defendant’s conditions of supervised release shall be

 7   modified to include the following additional special condition:

 8            The U.S. Probation Office for the District of Montana shall have
              discretion to limit Defendant’s travel to the extent it deems necessary,
 9            up to and including the imposition of home detention. The supervising
              officer shall have discretion to fashion the specific nature of these
10            travel restrictions depending on the circumstances of the case, the
              Defendant’s habits, the resources available to both the Probation
11            Office and Defendant (e.g., access to a cellular telephone, vehicle,
              etc.), and other relevant factors.
12
              5.    All other terms of the original sentence remain unchanged.
13
              IT IS SO ORDERED. The District Court Executive is directed to enter this
14
     Order and forward copies to counsel, the U.S. Probation Office for the Eastern
15
     District of Washington, the U.S. Probation Office for the District of Montana, and
16
     the Bureau of Prisons. An amended judgment in accordance with this Order will be
17
     filed.
18
                    DATED this August 18, 2020.
19
                                       s/Robert H. Whaley
20                                  ROBERT H. WHALEY
                               Senior United States District Judge


         ORDER GRANTING DEFENDANT’S MOTION FOR A SENTENCE
                          REDUCTION ~ 8
